                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 12/06/2019
 -------------------------------------------------------------- X
 THIMES SOLUTIONS INC.,                                         :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :          19-CV-4970 (VEC)
                                                                :
 TP LINK USA CORPORATION, MIKHAIL J                             :                ORDER
 FIKHMAN dba AMAZZIA, 3PM SHIELD LLC, :
 and PREVAGEN, INC. c/o CORPORATION                             :
 SERVICE CO.                                                    :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 6, 2019, the parties appeared for a conference with this Court;

        WHEREAS Defendants argue the Court lacks personal jurisdiction for the reasons stated

in Careful Shopper, LLC v. TP-Link USA Corp., No. 18-CV-3019 (RJD) (E.D.N.Y. 2019) (Dkt.

40, Order on Motion to Dismiss);

        WHEREAS a related case, TP Link USA Corp. v. Careful Shopper LLC et al., 19-CV-082

(JLS) is pending in the Central District of California;

        WHEREAS all parties consent to a transfer of this case to the Central District of

California;

        IT IS HEREBY ORDERED THAT, pursuant to 28 U.S.C. § 1404(a), this case is

immediately TRANSFERRED to the United States District Court for the Central District of

California.

SO ORDERED.
                                                                    ________________________
Date: December 6, 2019                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
